Dismissed and Opinion Filed March 21, 2014




                                         S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00497-CV

               THE SCHOLARSHIP FOUNDATION OF ST. LOUIS, Appellant
                                    V.
                        DEMETRIUS D.THOMAS, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. Dc-11-04683

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, and Justices Lang-Miers and Brown
                                  Opinion by Chief Justice Wright
          The clerk’s record in this case is overdue. By letter dated July 3, 2013, we informed

appellant that the District Clerk had notified the Court that the clerk’s record had not been filed

because appellant had not paid for or made arrangements to pay for the clerk’s record. We

directed appellant to file written verification that he had paid for or made arrangements to pay for

the clerk’s record or that he had been found entitled to proceed without payment of costs. We

cautioned appellant that if it did not file the required documentation within ten days, we might

dismiss the appeal without further notice. To date, appellant has not provided the required

documentation or otherwise corresponded with the Court regarding the status of the clerk’s

record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).



120497F.P05




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

THE SCHOLARSHIP FOUNDATION OF                     On Appeal from the 134th Judicial District
ST. LOUIS, Appellant                              Court, Dallas County, Texas
                                                  Trial Court Cause No. Dc-11-04683.
No. 05-12-00497-CV        V.                      Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Brown
DEMETRIUS D.THOMAS, Appellee                      participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee DEMETRIUS D.THOMAS recover his costs of this
appeal from appellant THE SCHOLARSHIP FOUNDATION OF ST. LOUIS.


Judgment entered March 21, 2014




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –3–